Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
     DETAILED ACTION
               Status of Claims
This action is in reply to the amendment filed on December 27, 2021.
Claims 1, 2 and 3 have been amended.
Claims 21-24 have been added.
Claims 1-3 and 8-24 are currently pending and have been examined. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 1-3 and 8-24 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claims 1, 2 and 3 recite that the diagonal elements represent the compatible partner for the user and adding the compatible diagonal elements to the compatible cards array, so as to compute compatible diagonal elements for one or more of the user's BC and the user's PRC, thereby finding the compatible partner for the user for one or more of friendship, a business connection, 3MCKE-100 I or a romantic connection.
The specification fails to disclose how diagonal elements of physical objects, such as cards, can represent a person.  The specification discloses that an array comprising partner cards “that are likely to correspond to a compatible partner” and then computes a BC, PRC and/or an LPCN that are used to match to other users’ BCs, PRCs and LPCNs. (Specification at [00104]-[00105]).  There is no support for directly determining a compatible partner merely from the diagonal elements of a card array.
Therefore the Examiner asserts that Applicant has not provided an adequate description of how to operate the claimed invention.
Dependent claims 8-24 are rejected based on their dependence from rejected claim 3.
The Examiner notes that Applicant did not reply to this rejection from the Office Action of September 1, 2021.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-3 and 8-24 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  
Under Step 1 of the 2019 Revised Patent Subject Matter Eligibility Guidance (hereinafter “2019 PEG”), the claims fall within the statutory categories (namely, a method).
Under Step 2A Prong 1 of the 2019 PEG, the claims are analyzed to determine whether the claims recite any judicial exceptions including certain groupings of abstract ideas (i.e., mathematical concepts, certain methods of organizing human activity such as a fundamental economic practice, or mental processes).
The claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) methods for finding a compatible partner using a user’s birthday and a standard deck of cards to determine one or more of a birth card or a planetary ruling card for a user.
Under Step 2A Prong 2 of the 2019 PEG the claims are analyzed to determine whether the claims recite additional elements that integrate the judicial exception into a practical application.
This judicial exception is not integrated into a practical application. The claims as a whole merely describes how to generally “apply” the concept of matchmaking using cards and a birthdate. Matchmaking (and card reading) is a certain method of organizing human activity. The claims are merely the instructions that a card reader uses to perform matchmaking. The recitations of “a computer-based method”, do not integrate the invention into a practical application because the processor and display device are recited such that it amounts to no more than mere instructions to apply the exception using generic computer components.  See the specification at [00168]: “For example, embodiments of the invention could operate on a wide range of devices other than mobile phones, tablets, and computers without substantially affecting the functioning of embodiments of the invention.”  Accordingly, these additional elements do no integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea, therefore, the claims are directed to an abstract idea.
Under Step 2B of the 2019 PEG the claims are analyzed to determine whether the claims recite additional elements that amount to an inventive concept (aka “significantly more”) than the recited judicial exception. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements, as discussed above, amount to no more than mere instructions to apply the exception using generic computer components.  Mere instructions to apply an exception using generic computer components cannot provide an inventive concept.  
Dependent claims 8-24 do not add “significantly more” to the abstract idea. The dependent claims further recite a method of organizing human activity because they recite further aspects of card reading, such as generating a karma card, etc... Similar to the independent claims, the dependent claims generally “apply” the concept of matchmaking using card reading. Even when viewed as an ordered combination, the dependent claims simply convey the abstract idea itself applied on a generic computer and are held to be ineligible under Steps 2A1/2A2/2B of the 2019 PEG framework at least similar rationale as discussed above regarding claims 1-3.
The courts have recognized the following computer functions as well‐understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity (See MPEP 2106.05(d)).
i. Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network); but see DDR Holdings, LLC v. Hotels.com, L.P., 773 F.3d 1245, 1258, 113 USPQ2d 1097, 1106 (Fed. Cir. 2014) ("Unlike the claims in Ultramercial, the claims at issue here specify how interactions with the Internet are manipulated to yield a desired result‐‐a result that overrides the routine and conventional sequence of events ordinarily triggered by the click of a hyperlink." (emphasis added));
ii. Performing repetitive calculations, Flook, 437 U.S. at 594, 198 USPQ2d at 199 (recomputing or readjusting alarm limit values); Bancorp Services v. Sun Life, 687 F.3d 1266, 1278, 103 USPQ2d 1425, 1433 (Fed. Cir. 2012) ("The computer required by some of Bancorp’s claims is employed only for its most basic function, the performance of repetitive calculations, and as such does not impose meaningful limits on the scope of those claims.");
iii. Electronic recordkeeping, Alice Corp., 134 S. Ct. at 2359, 110 USPQ2d at 1984 (creating and maintaining "shadow accounts"); Ultramercial, 772 F.3d at 716, 112 USPQ2d at 1755 (updating an activity log);
iv. Storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93;
v. Electronically scanning or extracting data from a physical document, Content Extraction and Transmission, LLC v. Wells Fargo Bank, 776 F.3d 1343, 1348, 113 USPQ2d 1354, 1358 (Fed. Cir. 2014) (optical character recognition); and
vi. A web browser’s back and forward button functionality, Internet Patent Corp. v. Active Network, Inc., 790 F.3d 1343, 1348, 115 USPQ2d 1414, 1418 (Fed. Cir. 2015). 
It is important to note that a general purpose computer that applies a judicial exception, such as an abstract idea, by use of conventional computer functions does not qualify as a particular machine. Ultramercial, Inc. v. Hulu, LLC, 772 F.3d 709, 716-17, 112 USPQ2d 1750, 1755-56 (Fed. Cir. 2014). See also TLI Communications LLC v. AV Automotive LLC, 823 F.3d 607, 613, 118 USPQ2d 1744, 1748 (Fed. Cir. 2016) (mere recitation of concrete or tangible components is not an inventive concept); Eon Corp. IP Holdings LLC v. AT&T Mobility LLC, 785 F.3d 616, 623, 114 USPQ2d 1711, 1715 (Fed. Cir. 2015) (noting that Alappat’s rationale that an otherwise ineligible algorithm or software could be made patent-eligible by merely adding a generic computer to the claim was superseded by the Supreme Court’s Bilski and Alice Corp. decisions). If applicant amends a claim to add a generic computer or generic computer components and asserts that the claim recites significantly more because the generic computer is 'specially programmed' (as in Alappat, now considered superseded) or is a 'particular machine' (as in Bilski), the examiner should look at whether the added elements provide significantly more than the judicial exception. Merely adding a generic computer, generic computer components, or a programmed computer to perform generic computer functions does not automatically overcome an eligibility rejection. Alice Corp. Pty. Ltd. v. CLS Bank Int’l, 134 S. Ct. 2347, 2358-59, 110 USPQ2d 1976, 1983-84 (2014) (See MPEP 2106.05(b)).

Applicant Arguments:
With respect to 101, the Examiner is not persuaded.
Applicant argues that “it is an advantage of the Applicant’s invention that it does not require a specialized computer but can be operated using a standard computer purchasable at any technology store.” (Remarks; page 16).
Applicant argues that the claims integrate the judicial exception (i.e., using card reading to perform matchmaking between users) into the practical application of “the diagonal elements representing the compatible partner for the user for one or more of friendship, a business connection, and a romantic connection,” and “thereby finding the compatible partner for the user.”
This appears to argue that the judicial exception is integrated into itself.  The Examiner is not persuaded by this argument as the judicial exception is NOT integrated into some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment (i.e., using cards and birth dates to find compatible partners, in other words, matchmaking).
Applicant further states that the invention is an improvement to other technology or technical field of finding a compatible partner without providing any evidence of an improvement to other technology or technical fields.  Applicant has not pointed to where in the specification improvements to a technology other than the abstract idea itself (of finding a compatible partner) are described.  On page 15-16, Applicant appears to argue that the improvement is in the field of matchmaking (i.e., the same field that the claims are directed to).  This is why this argument is NOT persuasive.  The claims do not result in an improvement to other technologies or technical fields.  


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1 and 2 are rejected under 35 U.S.C. 103 as being unpatentable over D’Zmura (US Pub. No. 2004/0058300) in view of “How the Cards can Reveal the Energy of your Soul Contracts – Empowered Cardology”.  Sep 20 2016. Retrieved at: https://createtheleap.com/cards-can-reveal-energy-soul-contracts/; hereinafter referred to as “Cardology”).
Claims 1 and 2: D'Zmura discloses a computer-based method for finding a compatible partner for a user by computing compatible diagonal elements for the user’s birth card (construct an astrological artifact involving axial components, such as a natal chart from an individual's birth date, time and location, para [0207], astrological chart artifacts are used to portray the interaction, influence and compatibility of two subjects, para [0234], astrological mapping device based on the constellation positions - former arc section is marked, shown herein by diagonal lines, the latter overlapping arc section by cross-hatching, subject's zodiac component data is computed by the invention's three coordinate mapping systems: 30/360 grid-based ("sign"); physical stars in constellation; and zodiac symbol-based. For each of these data sets, tables are generated, listing subject's planetary positions, angular regents and astrological disposition, para [0316]), comprising:
using one or more of a divination card system, a user's birthday and a standard deck of fifty-two playing cards, determining, by a computer -based system, one or more of a birth card (BC) of the user and a planetary ruling card (PRC) of the user (the exact time and geographic location of the inquiry afford the ability to process and return the axial components which orient the planetary components, as well as for more precise data on fast-moving astrological components, lunar activity, eclipses and changes of zodiac sign, or on changes in apparent direction (direct or retrograde) of planetary components, para [0206]-[0208], Donald Trump's well-known activities and personality stem from his Sun in Taurus, this sign ruling personal property, real estate, physical beauty, love of riches and bodily pleasure, para [0261]-[0262]);
if a desired connection is one or more of a friendship connection and a romantic connection/business connection, representing the user's birth card as Mi,j, where i and j are indices of one or more of a spiritual spread of the user and a life spread of the user: Mi-2,i-2 Mi-2,i+2, M-. 1, J Mi+2,i-2 Mi+2,i+2 where Mi,i represents one or more of the user's BC and the user's PRC, and where Mi-2,i- 2,Mi-2,j+2, Mi+2,j-2, and Mi+2,i+2 are diagonal elements that represent a successful reciprocal friendship/romantic relationship of the user's birth card/ Mi-4,i-4 Mi-4,i+4 M-. 1, J Mi+4,i-4 Mi+4,i+4 where Mi,i represents one or more of the user's BC and the user's PRC, and where Mi-4,i- 4,Mi-4,i+4, Mi+4,j-4, and Mi+4,i+4 are diagonal elements that represent a successful reciprocal business relationship of the user's birth card (Synnastry, the astrology of pairing two subjects, requires each subject's data and charts to be first rendered per invention. FIG. 6E applies the invention's methods to Synnastry and Composite Charts. These types of astrological chart artifacts are used to portray the interaction, influence and compatibility of two subjects, para [0234], unique astrological tarot correspondences, processes, data and cards of this invention are applicable to any tarot spread - universally applicable to the astrological tarot needs of any user practices and preferences, to any type of zodiac and tarot data and to any type of astrological tarot spread, para [0292]-[0306]):
representing with blank cards birth cards near one or more of a corner and an edge of a spread that have diagonal element indices that fall outside the spread (astrological tarot cards can contain a small, blank, box or field, in which the user defines the correspondences based on a particular "Age" - The unique astrological tarot correspondences, processes, data and cards of this invention are applicable to any tarot spread. Before casting a spread, the type of astrological component data and the "Age" of correspondences for Major Arcanum XI through XXII is specified. Alternately, a spread is cast, and then the interpretation proceeds from that basis outwards, para [0285]-[0292]);
removing the blank cards (remaining Major Arcanum cards XI through XXII are placed circularly in order following the ascendant card, proceeding counterclockwise from it, para [0277]-[0278], astrological tarot cards can contain a small, blank, box or field, in which the user defines the correspondences based on a particular "Age, para [0286], para [0294]-[0295]);
using remaining elements, computing remaining compatible diagonal elements (Synnastry, the astrology of pairing two subjects, requires each subject’s data and charts to be first rendered per invention. FIG. 6E applies the invention's methods to Synnastry and Composite Charts. These types of astrological chart artifacts are used to portray the interaction, influence and compatibility of two subjects, para [0234], para [0296]-[0306]);
and adding the compatible diagonal elements to the compatible cards array, so as to compute compatible diagonal elements for one or more of the user’s BC and the user's PRC (Synnastry, the astrology of pairing two subjects, requires each subject's data and charts to be first rendered per invention. FIG. 6E applies the invention's methods to Synnastry and Composite Charts. These types of astrological chart artifacts are used to portray the interaction, influence and compatibility of two subjects, para [0234], para [0292]-[0306]) but fails to specifically disclose calculating the successful reciprocal friendship/romantic/business relationship of the user's birth card as shown above However, VedicStyle artifacts of Indian design--the List of Grahas (’’Planets") and North and South Indian Charts are displayed, contrasted side-by-side with prior art Eastern methods of the Ayanamsa were well known as a prediction method for determining compatibility between individuals using the birth card within and among eastern cultures for thousands of years (para [0234]-[0237]). Accordingly, it would have been obvious to a person having ordinary skill in the art to calculate the successful reciprocal friendship/romantic/business relationship of the user's birth card using the formula above.
D’Zmura does not explicitly disclose either finding remaining cards that are two/four cards away diagonally.
Cardology, however, discloses looking for diagonal connections that are one, two, three and four spaces away. (pg. 8; last sentence).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included looking for diagonal connections that are two and four spaces away, as disclosed by Cardology in the system disclosed by D’Zmura, for the motivation of providing a method of finding mutual energy flows by identifying Venus and Jupiter relationships. (Cardology; pg. 8).

Claims 3-20 are rejected under 35 U.S.C. 103 as being unpatentable over D’Zmura in view of Cardology in view of Giacchetti et al. (US Pub. No. 2003/0065525).
Claim 3:  D'Zmura discloses a computer-based method for finding a compatible partner for a user (construct an astrological artifact involving axial components, such as a natal chart from an individual's birth date, time and location, para [0207], astrological chart artifacts are used to portray the interaction, influence and compatibility of two subjects, para [0234]), comprising:
using a computer-based system, receiving the user's birthday from the user (computer program of FIG. 16 commences from user inputs of subject name, a date for the subject, and a place and time for the subject date, para [0316]);
computing a day of the year of the user's birthday (From the date for the subject, typically a birth date, the numerology for the date proceeds, utilizing the correspondence system of FIG. 13, the three identifications are computed, of Day, Digit and Decade, with the identifications output. From the date of subject and the place and local time for that date, the astrological artifacts proceeds, para [0316]);
using the user's birthday, and using one or more of a divination card system, a user's birthday and a standard deck of fifty-two playing cards, determining one or more of the user's birth card (BC) and the user's planetary ruling card (PRC) (the exact time and geographic location of the inquiry afford the ability to process and return the axial components which orient the planetary components, as well as for more precise data on fast-moving astrological components, lunar activity, eclipses and changes of zodiac sign, or on changes in apparent direction (direct or retrograde) of planetary components, para [0206]-[0208], Donald Trump's well-known activities and personality stem from his Sun in Taurus, this sign ruling personal property, real estate, physical beauty, love of riches and bodily pleasure, para [0261]-[0262])
using the user's BC and the user's PRC, producing a compatible cards array comprising one or more partner cards that are likely to correspond to a compatible partner for the user (astrological mapping device based on the constellation positions - former arc section is marked, shown herein by diagonal lines, the latter overlapping arc section by cross-hatching, subject's zodiac component data is computed by the invention's three coordinate mapping systems: 30/360 grid-based ("sign"); physical stars in constellation; and zodiac symbol-based. For each of these data sets, tables are generated, listing subject's planetary positions, angular regents and astrological disposition, para [0316]);
computing compatible diagonal elements for the user’s BC (para [0316]);
using the results of the comparing step, adding to the user's compatible cards array; and outputting user information to the user (Synnastry, the astrology of pairing two subjects, requires each subject's data and charts to be first rendered per invention. FIG. 6E applies the invention's methods to Synnastry and Composite Charts. These types of astrological chart artifacts are used to portray the interaction, influence and compatibility of two subjects, para [0234], para [0296]-[0306]) but fails to disclose computing a life path compatibility number (LPCN) for the user; computing an LPCN for the partner; comparing the partner list of the user with partner lists of the partner; and comparing the LPCN of the user with the LPCN of the partner.
D’Zmura does not explicitly disclose either finding remaining cards that are two/four cards away diagonally.
Cardology, however, discloses looking for diagonal connections that are one, two, three and four spaces away. (pg. 8; last sentence).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included looking for diagonal connections that are two and four spaces away, as disclosed by Cardology in the system disclosed by D’Zmura, for the motivation of providing a method of finding mutual energy flows by identifying Venus and Jupiter relationships. (Cardology; pg. 8)
However, Giacchetti in analogous art discloses computing a life path compatibility number (LPCN) for the user; computing an LPCN for the partner; comparing the partner list of the user with partner lists of the partner; and comparing the LPCN of the user with the LPCN of the partner in para [0046]-[0048] (birth-related classifications may include astrological horoscope signs, Karma, Numerology, Chinese and Indian zodiac signs, Charkas, other classifications based on birth day, birth month, birth year, birth place, or the way a planetary or other system was arranged when the subject was born), in para [0071 ]-[0075] (providing at least one prediction - birth-related classification prediction (e.g., astrologically-based prediction) - guidance may include a suggestion to "wear ruby red brand-x lipstick number 4 and you will have a successful day.") and in para [0140]-[0146] (Al engines may be trained based on input - user profile, or data based on sensory perceptions - Training may be based on a wide variety of learning rules or training algorithms - "Complementary" and "complementary product" refers to one or more of physical, physiological, biologically, and aesthetic compatibility. A product may be complementary with one or more of another product, a group of products, or a subject - As used herein, the words "may" and "may be" are to be interpreted in an open-ended, non-restrictive manner).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included guidance based on birth-related classification, as disclosed by Giacchetti in the system disclosed by D’Zmura, for the motivation of providing guidance that includes advice, predictions, or any other information intended to aid a subject in a course of future conduct, to aid a subject in understanding past occurrences, or to reflect information about some future occurrences (see para [0055]-[0060j: Giacchetti).
Claim 8: Giacchetti, as combined above with D’Zmura, discloses a method further comprising: generating a karma card for the user (birth-related classifications may include astrological horoscope signs, Karma, Numerology, Chinese and Indian zodiac signs, Charkas, other classifications based on birth day, birth month, birth year, birth place, or the way a planetary or other system was arranged when the subject was born, para [0046]-[0048]) and D'Zmura further discloses in para [0316] (From the date for the subject, typically a birth date, the numerology for the date proceeds, utilizing the correspondence system of FIG. 13, the three identifications are computed, of Day, Digit and Decade, with the identifications output. From the date of subject and the place and local time for that date, the astrological artifacts proceeds).
Claim 9: Giacchetti, as combined above with D’Zmura, discloses a method wherein the karma card comprises one or more of a karma spiritual birth card, a karma life card, and a karma life PRC, and a karma spiritual PRC (birth-related classifications may include astrological horoscope signs, Karma, Numerology, Chinese and Indian zodiac signs, Charkas, other classifications based on birth day, birth month, birth year, birth place, or the way a planetary or other system was arranged when the subject was born, para [0046]-[0048]).
Claim 10: D'Zmura discloses a method wherein the system generates the user's karma spiritual birth card by indexing into the spiritual spread using a life card number of the user (the card corresponding to the zodiac sign of the subject data's Ascendant is placed at the position of the ascendant of a standard astrological chart, that is, at the 9 o'clock position. The remaining Major Arcanum cards XI through XXII are placed circularly in order following the ascendant card, proceeding counterclockwise from it, para [0277]-[0278]).
Claim 11: D'Zmura discloses a method wherein the system generates the user's karma life card by indexing into the life spread using the user's BC number (the card corresponding to the zodiac sign of the subject data's Ascendant is placed at the position of the ascendant of a standard astrological chart, that is, at the 9 o'clock position. The remaining Major Arcanum cards XI through XXII are placed circularly in order following the ascendant card, proceeding counterclockwise from it, para [0277]-[0278]).
Claim 12: D'Zmura discloses a method wherein the system generates the user’s karma life PR card by indexing into the spiritual spread using a life PRC number of the user (the card corresponding to the zodiac sign of the subject data's Ascendant is placed at the position of the ascendant of a standard astrological chart, that is, at the 9 o'clock position. The remaining Major Arcanum cards XI through XXII are placed circularly in order following the ascendant card, proceeding counterclockwise from it, para [0277]-[0278]).
Claim 13: D'Zmura discloses a method wherein the system generates the user's karma spiritual PR card by indexing into the life spread using a spiritual PRC number of the user (the card corresponding to the zodiac sign of the subject data's Ascendant is placed at the position of the ascendant of a standard astrological chart, that is, at the 9 o'clock position. The remaining Major Arcanum cards XI through XXII are placed circularly in order following the ascendant card, proceeding counterclockwise from it, para [0277]-[0278]).
Claim 14: D'Zmura discloses a method further comprising: appending one or more of the karma cards to the compatible cards array (astrological chart artifacts are used to portray the interaction, influence and compatibility of two subjects - the mechanism of composite charts is to make one single data set and chart from two sets of component positions, the new data set and chart revealing how that pairing operates together. The composite technique is by mid-points, para [0234]).
Claim 15: D'Zmura discloses a method further comprising: comparing the compatible cards array for the user with the compatible cards array for the partner (astrological chart artifacts are used to portray the interaction, influence and compatibility of two subjects - a second example subject is introduced, chosen for its date's numerological signature per the methods and correspondence systems described herein, of Jan. 20, 1970, at 2:59 PM in Christchurch, New Zealand - By use of the overlay technique, synnastry charts achieve their ends by linking the two natal charts, placing one subject's components by position over the chart of the other subject, para [0234]).
Claim 16: D'Zmura discloses a method further comprising a step, performed after the comparing step, of: determining if a match exists between the user's BC and the partner's BC (para [0234]).
Claim 17: D'Zmura discloses a method further comprising a step, performed after the comparing step, of: determining if a match exists between the user's PRC and the partner's PRC (para [0234]).
Claim 18: Giacchetti discloses a method comprising: for any matching BCs, generating a matched data message to the user (paging, text messaging, e-mail, para [0138]).
Claim 19: D’Zmura discloses a method further comprising: computing compatibility of the user and the partner (para [0234]).
Claim 20: D'Zmura discloses a method wherein the user information comprises one or more of the user's BC, the user’s PRC, the user’s LPCN, a zodiac sign of the user, the user's compatible cards array, a statement of combined compatibility, numerical matches to the partner's birthday, the partner's BC, the partner's PRC, a zodiac sign of the partner, the partner's LPCN, the partner's compatible cards array, a matrix of information regarding the partner, the partner's name, the partner’s gender, the partner's age, the partner's height, the partner's geographic location, the partner's sexual orientation, the partner's race, a photograph of the partner, an audio file of the partner, a video file of the partner, a connection of the partner to the user, a personal profile of the partner, one or more compatible partners of the partner, a karma card of the partner, and a contact means for the user to contact the partner (para [0234], para [0316]).
Claim 21:  D'Zmura discloses a method further comprising: receiving from the user a birthday of the partner (From the date for the subject, typically a birth date, the numerology for the date proceeds, utilizing the correspondence system of FIG. 13, the three identifications are computed, of Day, Digit and Decade, with the identifications output. From the date of subject and the place and local time for that date, the astrological artifacts proceeds, para [0316]).
Claim 22: D'Zmura discloses a method further comprising: computing a compatible cards array for the partner (Synnastry, the astrology of pairing two subjects, requires each subject's data and charts to be first rendered per invention. FIG. 6E applies the invention's methods to Synnastry and Composite Charts. These types of astrological chart artifacts are used to portray the interaction, influence and compatibility of two subjects, para [0234]).
Claim 23: Giacchetti, as combined above with D’Zmura, discloses a method further comprising: using the partner's birthday, computing a BC for the partner, computing a PRC for the partner, and computing an LPCN for the partner ((providing at least one prediction - birth-related classification prediction (e.g., astrologically-based prediction) - guidance may include a suggestion to "wear ruby red brand-x lipstick number 4 and you will have a successful day.", para [0071]-[0075], para [0140]-[0146]).
Claim 24: D'Zmura discloses a method further comprising: using the one or more of the BC, the PRC, and the LPCN for the user, and using the one or more of the BC, the PRC, and the LPCN for the partner, finding one or more of a match and a non-match between the user and the partner (Synnastry, the astrology of pairing two subjects, requires each subject's data and charts to be first rendered per invention. FIG. 6E applies the invention's methods to Synnastry and Composite Charts. These types of astrological chart artifacts are used to portray the interaction, influence and compatibility of two subjects, para [0234]).

Response to Arguments
Applicant’s argument with respect to the new limitations has resulted in a new grounds of rejection.  Cardology teaches looking for diagonal connections that are one, two, three and four spaces away.

Conclusion
Additional Literature has been referenced on the attached PTO-892 form, and the Examiner suggests the applicant review these documents before submitting any amendments.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GABRIELLE A MCCORMICK whose telephone number is (571)270-1828.  The examiner can normally be reached on M-F: 7:30-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynda Jasmin can be reached on 571-270-6782.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/GABRIELLE A MCCORMICK/Primary Examiner, Art Unit 3629